DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 09/23/2020 is acknowledged by the Examiner. 

Specification

3.	The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings

4.	The drawings are objected to because Figure 2 includes labeling that is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

5.	Claims 11-14 are objected to because of the following informalities:  
The preamble of claim 11 recites “A munition, comprising multiple modules interconnected via a computer network, the modules including a first module and a second module, the first module constructed and arranged to:” which is directed to a device claim. However, the body of claim 11 recites “receive a first set of messages… translate, by an interface assembly of the first module…provide the second set of messages…” which is directed to a method claim. The body of the claim does not recite hardware such as processor and memory as disclosed in Fig. 3, paragraph [0026] of the specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim(s) 1, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimshaw et al, US 2009/0109063 hereafter Grinshaw in view of Mortensen et al, US 2019/0093993 hereafter Mortensen. 


As for claim 1, Grimshaw discloses:
A method of managing communications among multiple modules of a munition, the modules interconnected using a computer network, the method comprising: 
receiving, by a first module of the munition, a first set of messages from a second module of the munition, the first set of messages received in a first protocol (Grimshaw, FIG. 1, FIG. 3, 100, 106, 138, [0016]-[0020], [0047], Receiving, by the interface 138 of the missile/weapons apparatus/system 100, information/communications from the interface 106, The information/communications received in a first protocol P1), 
the first protocol used for communicating among the modules of the munition (Grimshaw, FIG. 1, FIG. 3, [0016]-[0020], The first protocol P1 used from communicating among the interfaces of the missile/weapons apparatus/system 100); 
translating, by an interface assembly of the first module, the first set of messages in the first protocol to a second set of messages in a second protocol (Grimshaw, FIG. 1, FIG. 3, [0016]-[0020], [0047], [0084], Converting by the emulator 140 the information in the first protocol P1 to information in the second protocol P2), 
the second protocol being a native protocol of the first module (Grimshaw, [0017], The second protocol P2 is used by interface 138 for communication) and being different from the first protocol (Grimshaw, [0021], The first protocol P1 is different than the second protocol P2); and 
providing the second set of messages from the interface module to an operational component of the first module (Grimshaw, FIG. 1, FIG. 3, 134, [0049]-[0050], Providing the information converted to the second protocol to the processor 134), 
the operational component then responding to the second set of messages for performing a function of the munition (Grimshaw, Fig. 1, 134, [0049]-[0050], In response to receiving the converted information, outputting the converted information to the launch control 136 to perform a function/operate the airborne vehicle).

Grimshaw does not explicitly disclose communicating among the modules of the munition over the computer network.

However, Mortensen discloses communicating among the modules of the munition over the computer network (Mortensen, FIG. 6, 150, FIG. 7, 150, [0004], [0023], [0031], [0033]-[0035], Communicating among interfaces of the missile/munition over the network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimshaw with communicating among the modules of the munition over the computer network as taught by Mortensen to provide more reliable signaling for a weapon (Mortensen, [0001]). 

As for claim 11, Grimshaw discloses:
A munition (Grimshaw, FIG. 1, [0032]-[0033]. The apparatus 100 including a memory 112 and a processor 104),, comprising multiple modules interconnected via a computer network, the modules including a first module and a second module, the first module constructed and arranged to: 
receive a first set of messages from the second module, the first set of messages received in a first protocol (Grimshaw, FIG. 1, FIG. 3, 100, 106, 138, [0016]-[0020], [0047], Receiving, by the interface 138 of the missile/weapons apparatus/system 100, information/communications from the interface 106, The information/communications received in a first protocol P1),
the first protocol used for communicating among the modules of the munition over the computer network (Grimshaw, FIG. 1, FIG. 3, [0016]-[0020], The first protocol P1 used from communicating among the interfaces of the missile/weapons apparatus/system 100);
translate, by an interface assembly of the first module, the first set of messages in the first protocol to a second set of messages in a second protocol (Grimshaw, FIG. 1, FIG. 3, [0016]-[0020], [0047], [0084], Converting by the emulator 140 the information in the first protocol P1 to information in the second protocol P2),
the second protocol being a native protocol of the first module (Grimshaw, [0017], The second protocol P2 is used by interface 138 for communication) and being different from the first protocol (Grimshaw, [0021], The first protocol P1 is different than the second protocol P2); and 
provide the second set of messages from the interface module to an operational component of the first module (Grimshaw, FIG. 1, FIG. 3, 134, [0049]-[0050], Providing the information converted to the second protocol to the processor 134),
the operational component then responding to the second set of messages for performing a function of the munition (Grimshaw, Fig. 1, 134, [0049]-[0050], In response to receiving the converted information, outputting the converted information to the launch control 136 to perform a function/operate the airborne vehicle).

Grimshaw does not explicitly disclose communicating among the modules of the munition over the computer network.

However, Mortensen discloses communicating among the modules of the munition over the computer network (Mortensen, FIG. 6, 150, FIG. 7, 150, [0004], [0023], [0031], [0033]-[0035], Communicating among interfaces of the missile/munition over the network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimshaw with communicating among the modules of the munition over the computer network as taught by Mortensen to provide more reliable signaling for a weapon (Mortensen, [0001]). 

As for claim 13, Grimshaw discloses:
The serial bus communicatively connected between the interface assembly of the first module and the operational component of the first module (Grimshaw, [0032], [0045], The bus connected between the interface and other components).

As for claim 15, Grimshaw discloses:
A computer program product including a set of non-transitory (Grimshaw, FIG. 1. [0032]-[0033], The apparatus 100 including a memory 112 and a processor 104), computer-readable media having instructions which, when executed by control circuitry, cause the control circuitry to perform a method of managing communications among multiple modules of the munition, the modules interconnected using a computer network, the method comprising: 
receiving, by a first module of the munition, a first set of messages from a second module of the munition, the first set of messages received in a first protocol (Grimshaw, FIG. 1, FIG. 3, 100, 106, 138, [0016]-[0020], [0047], Receiving, by the interface 138 of the missile/weapons apparatus/system 100, information/communications from the interface 106, The information/communications received in a first protocol P1), 
the first protocol used for communicating among the modules of the munition (Grimshaw, FIG. 1, FIG. 3, [0016]-[0020], The first protocol P1 used from communicating among the interfaces of the missile/weapons apparatus/system 100); 
translating, by an interface assembly of the first module, the first set of messages in the first protocol to a second set of messages in a second protocol (Grimshaw, FIG. 1, FIG. 3, [0016]-[0020], [0047], [0084], Converting by the emulator 140 the information in the first protocol P1 to information in the second protocol P2), 
the second protocol being a native protocol of the first module (Grimshaw, [0017], The second protocol P2 is used by interface 138 for communication) and being different from the first protocol (Grimshaw, [0021], The first protocol P1 is different than the second protocol P2); and 
providing the second set of messages from the interface module to an operational component of the first module (Grimshaw, FIG. 1, FIG. 3, 134, [0049]-[0050], Providing the information converted to the second protocol to the processor 134), 
the operational component then responding to the second set of messages for performing a function of the munition (Grimshaw, Fig. 1, 134, [0049]-[0050], In response to receiving the converted information, outputting the converted information to the launch control 136 to perform a function/operate the airborne vehicle).

Grimshaw does not explicitly disclose communicating among the modules of the munition over the computer network.

However, Mortensen discloses communicating among the modules of the munition over the computer network (Mortensen, FIG. 6, 150, FIG. 7, 150, [0004], [0023], [0031], [0033]-[0035], Communicating among interfaces of the missile/munition over the network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Grimshaw with communicating among the modules of the munition over the computer network as taught by Mortensen to provide more reliable signaling for a weapon (Mortensen, [0001]). 

Allowable Subject Matter

7.	Claims 2-10, 12, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dacier et al, US 10,066,892 FIG. 28, column 27, lines 20-23 discloses actuator control unit 491 comprises a plurality of communication interfaces for communicating with the various subsystems of the weapon system including Ethernet, CAN Bus and serial EIA-422 communication interfaces. Dacier et al, US 10,066,892 FIG. 28, column 27, lines 61-67 and column 28, lines 1-3 discloses the weapon data hub 517 routes inertial navigation unit 505 data back to the actuator control unit 491 and fire control computer via Ethernet communications.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/           Primary Examiner, Art Unit 2469